 BOILERMAKERS, LOCAL UNION NO. 72International Brotherhood of Boilermakers, Iron ShipBuilders, Forgers and Helpers, Local Union No. 72,AFL-CIO and Associated General Contractors ofAmerica, Oregon-Columbia Chapter and PrinevilleMining Co., Inc. and International Union of Oper-ating Engineers, Local Union No. 701, AFL-CIO.Case 36-CD-157January 3, 1980DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingthe filing of a charge by Associated General Contrac-tors of America, Oregon-Columbia Chapter, allegingthat International Brotherhood of Boilermakers, IronShip Builders, Forgers and Helpers, Local Union No.72, AFL-CIO, herein called the Boilermakers, hadviolated Section 8(b)(4)(D) of the Act by engaging incertain proscribed activity with an object of forcing orrequiring Prineville Mining Co., Inc., herein called theEmployer, to assign certain work to employees repre-sented by the Boilermakers rather than to employeesrepresented by International Union of OperatingEngineers, Local Union No. 701, AFL-CIO, hereincalled the Operating Engineers.Pursuant to notice, a hearing was held beforeHearing Officer Dale B. Cubbison on October 4, 1979.All parties appeared and were afforded full opportuni-ty to be heard,' to examine and cross-examine wit-nesses, and to adduce evidence bearing on the issues.Thereafter, the Employer and the Boilermakers filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Based upon the entire record in this case and thebriefs of the parties, the Board makes the followingfindings:I After making an appearance on behalf of the Operating Engineers, andclaiming the work in dispute, the Operating Engineers attorney left thehearing room.The Employer was a subcontractor of MoCon Underground. which wasunder contract to the general contractor on the project.247 NLRB No. 16I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that theEmployer, an Oregon corporation, is engaged in theState of Oregon in the business of pipeline welding,and that during the past year it purchased goods andmaterials valued in excess of $50,000 which wereshipped to it directly from points outside the State ofOregon. The parties stipulated, and we find, that theEmployer is engaged in commerce within the meaningof Section 2(6) and (7) of the Act. We further find thatit will effectuate the purposes of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATIONSThe parties stipulated, and we find, that theBoilermakers and the Operating Engineers are labororganizations within the meaning of Section 2(5) ofthe Act.IIl. THE DISPUTEA. Background and Facts of the DisputeThe Employer, under contract2to weld and install aportion of the pipeline on a water reservoir project atthe Powell Butte Reservoir in Portland, Oregon,commenced work on July 9, 1979.' Prior to that date,on May 18, the Employer entered into a collective-bargaining agreement' with the Operating Engineers,and on May 21 the Employer, in writing, assigned thework at Powell Butte Reservoir to employees repre-sented by the Operating Engineers.On July 10 a business representative of the Boiler-makers, claiming a portion of the welding work on theproject for employees represented by the Boilermak-ers, told the Employer that it could keep one or twooperating engineers on the project, but the remainderwould have to be boilermakers. Later in July anInternational representative of the Boilermakers inves-tigated the disputed work at the jobsite. On August 16he met with an International representative of theOperating Engineers, attempting, without success, tosettle the dispute.Subsequently, the Boilermakers submitted the dis-pute to the Impartial Jurisdictional Disputes Board(IJDB) in Washington, D.C. On August 31 andSeptember 6 the IJDB notified the Internationals ofboth Locals, the Employer's contractor, and theEmployer that it was awarding the work in dispute to' All dates herein refer to 1979.' The signed contract, a short-form agreement, incorporated by referencethe current Master Labor Agreement between the Oregon-Columbia Chapterof the Associated General Contractors of America and the OperatingEngineers.73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees represented by the Boilermakers on thebasis of trade practice. The Employer responded, inwriting, that it was not signatory to the IJDB andwould not comply with its decision. It also notified theOperating Engineers that it was satisfied with thequality of work performed and would continue to useemployees represented by the Operating Engineers.Approximately a week prior to the IJDB award, theInternational representative of the Biolermakerstalked with the general contractor about the dispute.In the discussion the International representative saidthat, if the IJDB ruled as he anticipated, the Boiler-makers would ask the Employer to reassign the work,and if it did not, the project would be shut down. OnSeptember 4, in conversation with the Employer, thebusiness representative of the Boilermakers stated thatif the work were not reassigned to boilermakers "wewould not have a friendly relationship."On September 19 the Boilermakers began to picketthe jobsite. As a result, carpenters and cementfinishers employed by another contractor did notreport to work.B. The Work in DisputeThe work in dispute herein is the welding of pipesand joints at the Powell Butte Reservoir located inPortland, Oregon.C. Contentions of the PartiesThe Boilermakers contends that the work should beassigned to employees it represents, arguing that theaward of the IJDB favors such a result. In support ofthis position, the Boilermakers asserts that bothUnions are bound by the IJDB decision, and that theEmployer is bound by it through the general contrac-tor's membership in the Associated General Contrac-tors of America, Oregon-Columbia Chapter.The Employer contends that there is reasonablecause to believe that the Boilermakers violated Section8(b)(4)(D) of the Act, and that there is no voluntarymethod of adjustment to which all parties have agreedto be bound. The Employer claims that it is not boundby the IJDB award since it is not signatory to theIJDB, nor has it agreed to be bound by the results ofthe IJDB procedure. The Employer also contends thatthe collective-bargaining agreement, the Employer'sassignment and preference, superior skills of theoperating engineers, efficiency and economy of opera-tions, company practice, area practice, and displace-ment of present employees favor assignment of thework to employees represented by the OperatingEngineers.D. Applicability of the StatuteBefore the Board may proceed with a determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat the parties have no agreed-upon method for thevoluntary adjustment of the dispute.As set forth previously, an International representa-tive of the Boilermakers stated to the general contrac-tor that the Boilermakers would shut down theconstruction project if the Employer did not abide byan anticipated IJDB award; a business representativeof the Boilermakers implied to the Employer thatfriendly relations between them would be impossible ifthe disputed work was not reassigned; and picketingby the Boilermakers commencing on September 19caused other employees not to report to work. Basedon the foregoing, and on the record as a whole, wefind that an object of the Boilermakers' picketing wasto force or require the assignment of the disputedwork to employees represented by it. Accordingly, wefind that reasonable cause exists to believe that Section8(b)(4)(D) of the Act has been violated.As to whether an agreed-upon method exists for thevoluntary adjustment of the dispute, we find, on therecord before us, no merit in the Boilermakers'contention that the Employer, which is not contractu-ally related to the general contractor,' is bound by theIJDB award by virtue of the general contractor'smembership in the Associated General Contractors ofAmerica, Oregon-Columbia Chapter. Since the Em-ployer, a necessary party, is not bound by the IJDBdecision, we find that no agreed-upon method existsfor voluntary adjustment of the dispute to which allparties are bound. Accordingly, we find that thedispute is properly before the Board for determinationunder Section 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after giving dueconsideration to various relevant factors.1. Certification and collective-bargainingagreementsNeither of the labor organizations involved hereinhas been certified by the Board as the collective-bargaining representative for a unit of the Employer'semployees, so that the claims of the Boilermakers andthe Operating Engineers are unaffected by this factor.'See fn. 2, supra.74 BOILERMAKERS LOCAL UNION NO. 72The Employer and the Operating Engineers signeda collective-bargaining agreement on May 18 intendedto cover a number of jobs for a particular period oftime. On May 21 the Employer assigned the workherein dusputed to employees represented by theOperating Engineers. To date, the Employer's onlyproject has been at Powell Butte Reservoir. TheBoilermakers has never had any contractual relation-ship with the Employer. In the absence of anycontractual relationship between the Boilermakers andthe Employer, we conclude that the Operating Engi-neers' contract with the Employer favors the award ofthe disputed work to employees represented by theOperating Engineers.2. Employer's assignment and preferenceOn May 21 the Employer assigned the disputedwork to employees represented by the OperatingEngineers. The record indicates that the Employermaintains a preference for this assignment. Thesefactors support an award of the work to the employeesrepresented by the Operating Engineers.3. Relative skillsThe record establishes that both groups of employ-ees can perform the disputed work. The employeesrer esented by the Operating Engineers have obtainedthe equisite certificates, and have welding experienceranging from 2 to 20 years. The Boilermakers, on theother hand, has an ongoing training program, andrequires a greater number of welding hours' experi-ence before referring out an employee on work of thistype. Therefore, this factor favors neither group ofemployees.4. Economy and efficiency of operationsThe record establishes that operating engineerspresently perform the disputed work in a competentmanner to the satisfaction of the Employer. There isno contention by the Boilermakers that employmentof boilermakers to do the disputed work would resultin greater efficiency or in an economic benefit for theEmployer. Rather, the record reveals that if theEmployer used boilermakers to do the disputed workthe result would be a considerably more inefficient anduneconomical operation. The Boilermakers claimsonly a portion of the welding now being performed byemployees represented by the Operating Engineers;the remainder of the building work would be assignedto pipefitters. Nor does the Boilermakers seriouslyclaim the other work now performed by employeesI In response to questioning regarding whether Boilermakers memberswould perform other work, a Boilermakers official answered, "if they don'tget caught."represented by the Operating Engineers, such asoperation of a vibratory roller for compaction.6Theversatility of the operating engineers crew, includingtheir ability to operate various pieces of equipmentduring slack periods in welding work, avoids fragmen-tation of work assignments and increases economy.We therefore find that the factors of economy andefficiency of operations favor assignment of thedisputed work to employees represented by the Oper-ating Engineers.5. Employer, area, and industry practiceThis is the first contract that the Employer has hadwith any union. The Boilermakers failed to substanti-ate on the record its conclusory statements regardingarea and industry practice. Thus, this factor favorsneither group of employees.6. Award by the IJDBAlthough, as indicated in section D above, we donot consider this award binding on the Employer, wedo consider it a factor in determining the properassignment of the work in dispute. In view of all thecircumstances in this case, however, we are of theopinion that this award should not be given control-ling weight. Thus, the record does not indicate whatevidence, other than two blurred photographs, waspresented in the proceedings which formed the basisfor this award; and the award itself consists simply ofa letter stating that the decision was based on tradepractice and predicated on particular facts and evi-dence, without explaining in even cursory fashionwhat those particular facts were, so that we are unableto evaluate the award according to our own standardsto determine the degree of deference to which it isentitled. This factor, therefore, favors neither group ofemployees.ConclusionUpon the record as a whole, and after considerationof all relevant factors involved, we conclude that theEmployer's employees who are represented by theOperating Engineers are entitled to perform the workin dispute. We reach this conclusion relying on thecollective-bargaining agreement, the Employer's as-signment and preference, and economy and efficiencyof operations, all of which favor an award of thedisputed work to employees represented by the Oper-ating Engineers. In making this determination, we areassigning the work to employees represented by theOperating Engineers but not to that Union or its75 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembers. The determination in this case is limited tothe particular controversy which gave rise to thisproceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dispute:1. Employees of Prineville Mining Co., Inc., whoare represented by International Union of OperatingEngineers, Local Union No. 701, AFL-CIO, areentitled to perform the welding of pipes and joints atthe Powell Butte Reservoir located in Portland,Oregon.2. International Brotherhood of Boilermakers, IronShip Builders, Forgers and Helpers, Local Union No.72, AFL-CIO, is not entitled, by means proscribed bySection 8(b)(4)(D) of the Act, to force or requirePrineville Mining Co., Inc., to assign the disputedwork to employees represented by that labor organiza-tion.3. Within 10 days from the date of this Decision andDetermination of Dispute, International Brotherhoodof Boilermakers, Iron Ship Builders, Forgers andHelpers, Local Union No. 72, AFL-CIO, shall notifythe Regional Director for Region 19, in writing,whether or not it will refrain from forcing or requiringPrineville Mining Co., Inc., by means proscribed bySection 8(b)(4)(D) of the Act, to assign the disputedwork in a manner inconsistent with the above determi-nation.76